Citation Nr: 1147164	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded the case, most recently in June 2010, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain treatment records, provide the Veteran with a psychological examination, and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in August 2010.  The Veteran was then provided a supplemental statement of the case (SSOC), most recently in June 2011, in which the RO again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2005.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Any acquired psychiatric disorder from which the Veteran currently suffers is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a June 2003 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the June 2003 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letter.  The Board notes that although notice regarding an award of an effective date or rating criteria was not provided prior to the initial adjudication of the Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice was provided in a May 2006 letter to the Veteran, after which his claim was re-adjudicated by the AOJ.  Thus, the Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in August 2010; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and shows that the examiner conducted full psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's post-service VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Regarding diagnosis of the Veteran's mental disabilities, the Board first acknowledges that the Veteran's service treatment records are silent as to any psychological complaints; he replied "No" when asked if he suffered from nightmares, depression or excessive worry, or any other psychiatric troubles at his December 1956 separation examination and was noted to be "normal" psychiatrically.  Records are silent as to any complaints of or treatment for psychological difficulty while the Veteran was serving on active duty.  Post-service medical records reflect that the Veteran's treating VA medical professionals have identified the Veteran as suffering from paranoid schizophrenia since at least 1962, when records reflect he was hospitalized for a "schizophrenic reaction."  At that time, the Veteran's treatment providers acknowledged that he "first became ill in 1960."  He has received ongoing treatment at the Cleveland VAMC for his paranoid schizophrenia since that time, although he has been diagnosed with other psychiatric disorders, such as depressive neurosis and a personality disorder at a September 1980 VA psychiatric examination, and with major depression in 1983.  No etiological opinions were offered in conjunction with any of these diagnoses.  

The Veteran has also submitted a statement from his VA psychiatrist, dated in February 2009, in which the psychiatrist related the Veteran's reported history of first experiencing "social withdrawal and amotivation" during service, which the doctor opined were "early symptoms of his schizophrenia."  The psychiatrist concluded that she thus believed the Veteran's current paranoid schizophrenia to be related to his time in service.

The Veteran underwent VA examination in August 2010, pursuant to the Board's June 2010 remand.  Report of that examination reflects that the VA examiner reviewed the Veteran's claims file and conducted psychiatric examination.  The examiner noted that no mental health problems were documented in service but acknowledged that the Veteran reported being assaulted by a boxer while on active duty.  However, the examiner also noted that the Veteran later stated that his psychiatric problems began both prior to service while in high school, and after service when he became employed as a civilian.  The examiner noted that the Veteran was a very poor historian and "demonstrated notable confusion."  The examiner concluded that the Veteran did not display a pattern of social withdrawal and lack of motivation in service and noted in that connection that the Veteran denied having experienced social withdrawal in service despite the examiner asking him directly.  The examiner diagnosed the Veteran with paranoid schizophrenia and depressive disorder and concluded that the disorders were less likely than not related to service.  

The Veteran has also submitted statements to VA in support of his service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran stated at his December 2005 hearing before the undersigned Veterans Law Judge that he was first diagnosed with schizophrenia in 1960.  When asked directly if he first experienced psychiatric symptoms in service, the Veteran did not respond in the affirmative.  Similarly, in a hearing before a Decision Review Officer at the RO, the Veteran stated that he was "exposed to some prejudices" and felt inferior during service but stated that he did not experience any psychiatric symptoms until his 1960 hospitalization and diagnosis.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.  The Board concedes that VA examination confirms that the Veteran currently suffers from paranoid schizophrenia and depressive disorder.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for psychiatric complaints.  His November 1952 entrance medical examination and his December 1956 separation medical examination both revealed findings of no psychiatric abnormalities.  Further, the August 2010 VA examiner found no link between any current disability and military service.  In addition, the Veteran himself has acknowledged on multiple occasions, including at a Decision Review Officer hearing and before the undersigned Veterans Law Judge in December 2005, that he did not experience symptoms and was not diagnosed with an acquired psychiatric disorder until four years after service, in 1960, and did not seek treatment during service.

Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current paranoid schizophrenia and depressive disorder.  In that connection, the Board notes that the medical opinion submitted by the August 2010 VA examiner did not attribute the Veteran's current paranoid schizophrenia and depressive disorder to his time on active duty.  In so finding, the examiner explicitly considered the private psychiatrist's February 2009 findings that the Veteran's symptomatology first manifested in service, noting that the Veteran was an unreliable historian and had denied first experiencing symptoms in service when the VA examiner asked him directly during the examination.  The August 2010 VA examiner also relied on the record and articulated why the record, especially the absence of documented problems until well after military service, caused him to arrive at the conclusions he did.  The Board therefore gives significant weight to this opinion.

The Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's time in service and his current psychiatric disabilities.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is satisfied that the August 2010 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the private practitioner in February 2009.

In so finding, the Board notes that the February 2009 psychiatrist based her opinion solely on the Veteran's history of developing symptomatology as reported by the Veteran himself; it is not clear that she reviewed the Veteran's service treatment records or post-service treatment history.  In that regard, as discussed in more detail below, the Board finds that the Veteran's contentions as to the onset of his psychiatric symptoms during service are not credible.  The Board notes, first, that the Veteran has reported on multiple occasions, including at a December 2005 hearing before the undersigned Veterans Law Judge, to have first experienced symptoms in 1960, approximately four years after his separation from service, and has specifically denied experiencing such symptoms while still on active duty.  Additionally, the August 2010 VA examiner concluded that the Veteran "demonstrated notable confusion" and provided conflicting answers when asked the same questions.  Given the failure of the private treatment provider to adequately consider or discuss the totality of the Veteran's medical history-including his documented unreliability in reporting the onset of his psychiatric symptoms-or to offer a clear rationale for her opinions, and in light of the well-reasoned and well-supported negative opinion offered by the VA examiner in August 2010, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the private psychiatrist's  statements to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.

The August 2010 VA examiner, by contrast, provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the August 2010 VA examiner's opinion in making its determination.  As discussed above, the August 2010 VA examination specifically addressed causation, clearly indicating that the Veterans' current paranoid schizophrenia and depressive disorder are not likely related to his time in service.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the Veteran's claims file, including his own statements to the VA medical examiner and to other VA personnel, supported a conclusion that his current paranoid schizophrenia and depressive disorder are not likely related to service, relying on the examination report and his medical expertise as well as medical knowledge in concluding that any such etiological link was doubtful.  For these reasons, the Board concludes that the August 2010 VA examiner's opinion is of greater weight.  

The strongest evidence in favor of the Veteran's claim is the February 2009 letter from his private treatment provider indicating that his current psychiatric disorders are linked to service.  As noted above, this evidence is outweighed by the remainder of the evidence.  In so finding, the Board reiterates that the VA examiner's well-reasoned opinion was based on a thorough review of the claims file as well as the Veteran's reported history, including evaluation of his psychiatric condition and medical history in the context of current medical knowledge governing the symptomatology and presentation of acquired psychiatric disorders such as paranoid schizophrenia and depressive disorder.  Thus, in arriving at a decision as to whether the Veteran's current paranoid schizophrenia or depressive disorder is etiologically linked to his service, the Board finds persuasive the medical opinion provided by the VA examiner in August 2010.

The Board acknowledges that the Veteran has contended to his private treatment provider that he first experienced psychiatric symptoms of social withdrawal and "amotivation" in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for an acquired psychiatric disorder to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that any current psychiatric disorder is etiologically linked to service.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed paranoid schizophrenia or depressive disorder and service was doubtful.

As noted above, in this instance, the Veteran's report of continuity of symptomatology of psychiatric symptoms is not supported by the other evidence, particularly the opinion of the VA examiner, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the most likely explanation.  Moreover, the Veteran was noted in his December 1956 separation report of medical examination to have a normal psychiatric system. Tellingly, at that time, the Veteran also responded "No" on his separation report of medical history when he was asked if he was experiencing any psychological problems.  Consequently, based on the Veteran's own contemporaneous report of his psychological state, as well as his later statements-including to the undersigned Veterans Law Judge-that he first developed symptoms of an acquired psychiatric disorder four years after separation from service, it cannot be concluded that he had symptoms of an acquired psychiatric disorder that began in service and have continued without interruption to the present.  This in-service evidence contradicts the Veteran's version of events regarding the continuity of symptomatology of his acquired psychiatric disorder.  Further, even when considering the Veteran's contentions as recounted in the private psychiatrist's February 2009 letter, the VA examiner nevertheless concluded that the Veteran's paranoid schizophrenia and depressive disorder were less likely than not related to service.  In addition, the Board notes that the Veteran provided three different answers when asked by his August 2010 VA examiner when his symptoms began and was specifically noted at that time to have "demonstrated notable confusion" and be a poor historian regarding the onset of his disability.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed an acquired psychiatric disorder while on active duty that has continued to the present, that assertion is not credible. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


